CELEBREZZE, Circuit Judge
(dissenting) :
In upholding the indefinite suspension, and the denial of the injunction, the majority apparently relies upon three grounds:
First, that there was sufficient evidence that the distribution of leaflets by the students would probably lead to an eruption or riot on campus that the University was justified in disciplining these students with indefinite suspensions, Schenck v. United States, 249 U.S. 47, 52, 39 S.Ct. 247, 63 L.Ed. 470 (1919).
Second, that there was sufficient evidence that the distribution of the leaflets by the students would create a substantial and material interference with the normal activities of East Tennessee State University that the University was justified in disciplining these students with indefinite suspension, Tinker v. Des Moines Independent Community School District, 393 U.S. 503, 511, 89 S. Ct. 733, 21 L.Ed.2d 731 (1968).
Third, that the University had inherent authority to discipline by suspending indefinitely those students who engage in peacefully handing out leaflets containing false and inflammatory statements.
I believe that the pamphleteering in the instant case was protected First Amendment activity. Therefore, I dissent on all three grounds.
I
I do not agree with the majority that the record contains sufficient evidence of a probable eruption on campus to validate the University’s denial of the students’ constitutional rights to engage in the peaceful distribution of handbills.
Although pamphleteering involves the conduct of distributing leaflets, it is afforded the broad First Amendment freedoms of speech and of the press. See Marsh v. Alabama, 326 U.S. 501, 66 S. Ct. 276, 90 L.Ed. 265 (1946); Jamison v. Texas, 318 U.S. 413, 63 S.Ct. 669, 87 L.Ed. 869 (1943); Schneider v. State, 308 U.S. 147, 60 S.Ct. 146, 84 L.Ed. 155 (1939); Lovell v. Griffin, 303 U.S. 444, 58 S.Ct. 666, 82 L.Ed. 949 (1938). Such First Amendment rights, applied in light of the special characteristics of the campus environment, are available to students and teachers participating in conduct akin to “pure speech”. Indeed, the United States Supreme Court has emphasized that “in the absence of a specific showing of constitutionally valid reasons to regulate their speech, students are entitled to freedom of expression of their views”. Tinker v. Des Moines Independent Community School District, 393 U.S. 503, 506, 511, 89 S.Ct. 733, 739, 21 L.Ed.2d 731 (1969). See Sweezy v. New Hampshire, 354 U.S. 234, 250, 77 S.Ct. 1203, 1 L. Ed.2d 1311 (1957); West Virginia State Board of Education v. Barnette, 319 U.S. 624, 637, 63 S.Ct. 1178, 87 L. Ed. 1628, 147 A.L.R. 674 (1943). Hence, full First Amendment protection —subject to the usual First Amendment qualifications — applies to both teachers and students and must be a “vigilantly] protect [ed] constitutional freedoms * * * nowhere more vital than in the community of American schools.” Shel*205ton v. Tucker, 364 U.S. 479, 487, 81 S. Ct. 247, 251, 5 L.Ed.2d 231 (1960). See Epperson v. Arkansas, 393 U.S. 97, 89 S.Ct. 266, 21 L.Ed.2d 228 (1968); Keyishian v. Board of Regents, 385 U.S. 589, 603, 87 S.Ct. 675, 17 L.Ed.2d 629 (1967); Meyer v. Nebraska, 262 U.S. 390, 402, 43 S.Ct. 625, 67 L.Ed. 1042, 29 A.L.R. 1446 (1923).
Limitations on the scope of the First Amendment Free Speech Clause have been characterized in two ways: First, qualifications as to time, place and manner; and second, qualifications for the protection of the rights of others and for the prevention of actual or probable material interference with legitimate state interests.
With regard to the first class of qualifications, this record nowhere suggests that the time, place, or manner of speech used by the students supplies any basis for the disciplinary suspensions they received, notwithstanding a very broad power of the State to regulate non-dis-eriminatorily such incidents of speech. The students did not form a cordon across the street or impede pedestrians who did not accept a tendered leaflet. Schneider v. State, 308 U.S. 147, 60 S. Ct. 146, 84 L.Ed. 155 (1939) (dictum). Leaflets were not tendered on a door-to-door basis late at night or early in the morning. See Martin v. City of Struth-ers, 319 U.S. 141, 63 S.Ct. 862, 87 L.Ed. 1313 (1941). Nor was the distribution accompanied by loud and raucous noises such as those from sound trucks or amplifiers. Kovacs v. Cooper, 336 U.S. 77, 69 S.Ct. 448, 93 L.Ed. 513, 10 A.L.R.2d 608 (1949).
The cautions of the United States Supreme Court in Cox v. Louisiana, 379 U.S. 536, 554, 85 S.Ct. 453, 464, 13 L. Ed.2d 471 (1965):
“The rights of free speech and assembly, while fundamental in our democratic society, still do not mean that everyone with opinions or beliefs to express may address a group at any public place and at any time.”
were heeded by the students on the facts of this case. See Adderley v. Florida, 385 U.S. 39, 87 S.Ct. 242, 17 L.Ed.2d 149 (1966); Cox v. New Hampshire, 312 U. S. 569, 61 S.Ct. 762, 85 L.Ed. 1049, 133 A.L.R. 1396 (1941). The pamphlets were distributed when neither student activity nor classes were scheduled so that students would have a fuller opportunity to prepare for examinations. The places of distribution were various customary spots on the University campus at which students generally have circulated handbills and other information. The manner of distribution was equally unobjectionable. There are no indications of pamphlets being foisted upon unwilling students or of any disturbance whatsoever, even when some leaflets were slipped beneath dormitory doors. Thus, the record indicates that neither the time, nor the place nor the manner of the students’ pamphleteering caused even the slightest hint of probable or actual disruption.
The second limitation on the First Amendment’s broad grant of protective activity is that of protecting the legitimate interests of the state from actual or probable material interference. Clearly, if such interference reached the proportions of an actual or probable campus eruption or riot, the speech initiating such a state of affairs could be proscribed. As Mr. Justice Holmes observed in Schenck v. United States, 249 U.S. 47, 52, 39 S.Ct. 247, 249, 63 L.Ed. 470 (1919), First Amendment guarantees of speech are qualified by the context in which the conduct or speech occurs:
“The most stringent protection of free speech would not protect a man in falsely shouting fire in a theatre and causing a panic. It does not even protect a man from an injunction against uttering words that may have all the effect of force. Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 439, 31 S.Ct. 492, 55 L.Ed. 797, 34 L.R.A. (N.S.) 474. The question in every case is whether the words used are used in such circumstances and are of *206such a nature as to create a clear and present danger that they will bring about the substantive evils that Congress has a right to prevent. It is a question of proximity and degree.”
There is inadequate evidence in the record before us to sustain the majority’s finding that there was any constitutionally significant degree of likelihood of eruption or riot based on the Schenck standard.
It is true that the Disciplinary Committee of East Tennessee State University, as the District Court found, determined that the leaflets in question were “of a potentially disruptive character”; and that the President of the University similarly found that these leaflets “very probably would have a disruptive effect.” 1 These findings are entitled to little independent weight on appeal. In similar cases involving First Amendment rights, the United States Supreme Court has repeatedly affirmed the responsibility of the judiciary to independently review the record by looking beyond con-clusory labels to determine whether there is sufficient evidence to support administrative findings of “clear and present danger” to a substantive state interest. See Tinker v. Des Moines Independent Community School District, 393 U.S. 503, 509, 514, 89 S.Ct. 733, 21 L. Ed.2d 731 (1968); Pickering v. Board of Education, 391 U.S. 563, 578-579, 88 S.Ct. 1731, 20 L.Ed.2d 811 (appendix to opinion of the Court) (1967); New York Times Co. v. Sullivan, 376 U.S. 254, 285, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964); Pennekamp v. Florida, 328 U.S. 331, 66 S. Ct. 1029, 90 L.Ed. 1295 (1946); Norris v. Alabama, 294 U.S. 587, 55 S.Ct. 579, 79 L.Ed. 1074 (1935). An independent review of the record is necessary, where, as here, the original fact finding bodies functioned simultaneously as counselor, fact-finder and prosecutor. Moreover, in the instant case the committee members and the President took personal affront to some of the information contained in the pamphlets and considered themselves victims of the students’ actions. See Pickering, 391 U.S. at 579, 88 S.Ct. 1731; In Re Murchison, 349 U.S. 133, 75 S.Ct. 623, 99 L.Ed. 942 (1955); Turney v. Ohio, 273 U.S. 510, 47 S.Ct. 437, 71 L.Ed. 749, 50 A.L.R. 1243 (1927).
The record reveals no grounds from which any neutral body could reasonably determine that there existed at any time on the East Tennessee campus an actual or probable danger of eruption so as to breach the standard of Schenck and its progeny.2
*207The majority points to two areas in the record to support its contention that an eruption was probable: (1) Twenty-five students visited the Dean’s office after the distribution of the first pamphlet and “wanted to get rid of this group of agitators;” and (2) the documents themselves incited to a state of affairs in which actual disruption was probable.
(1) The fact that 25 students visited Dean Thomas after the first distribution and churlishly warned him “to get rid of this group of agitators” is not significant evidence of a clear and present danger of a campus disruption. In such a situation the Dean could surely have informed the 25 students that the University would not sanction vigilante groups of students determining what ideas and which students they shall permit to speak and which they shall “get rid of.” The Dean might well have suggested that the 25 students print up their own pamphlet or write a letter to the University’s daily newspaper expressing their consternation at the views of the distributed literature. With so many less drastic alternatives open, the University should not have abridged the rights of students expressing unpopular and controversial ideas so long as fears of possible violence from the 25 dissenting students could have been so easily abated. Tinker v. Des Moines Independent Community School District, 393 U.S. 503, 508, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969); Whitney v. California, 274 U.S. 357, 373, 377, 47 S.Ct. 641, 71 L.Ed. 1095 (1927) (Justices Brandéis and Holmes, concurring). See also, Gregory v. Chicago, 394 U.S. 111, 89 S.Ct. 946, 22 L.Ed.2d 134 (1969) (anticipated unruly conduct of bystanders is no justification for the arrest of peaceful civil rights demonstrators).
The United States Supreme Court has noted that speech, especially on subjects of interest to the body politic, may be legitimately fashioned to provoke and stimulate debate. In Tinker, 393 U.S. at 508, 89 S.Ct. at 737, the Court noted:
“The District Court concluded that the action of the school authorities was reasonable because it was based upon their fear of a disturbance from the wearing of the armbands. But, in our system, undifferentiated fear or apprehension of disturbance is not enough to overcome the right to freedom of expression. Any departure from absolute regimentation may cause trouble. Any variation from the majority’s opinion may inspire fear. Any word spoken, in class, in the lunchroom or on the campus, that deviates from the views of another person, may start an argument or cause a disturbance. But our Constitution says we must take this risk, Terminiello v. Chicago, 337 U.S. 1, 69 S.Ct. 894, 93 L.Ed. 1131 (1949); and our history says that it is this sort of hazardous freedom — this kind of openness — that is the basis of our national strength and of the independence and vigor of Americans who grow up and live in this relatively permissive, often disputatious society.”
The United States Supreme Court has been hesitant to proscribe speech, if less drastic, readily available alternatives are present, as they were in the situation presented to Dean Thomas by the 25 students. As Justices Brandéis and Holmes observed in concurrence, while upholding a conviction for conspiracy to commit certain serious crimes:
“[N]o danger flowing from speech can be deemed clear and present, unless the incidence of the evil apprehended is so imminent that it may befall before there is opportunity for full discussion. If there be time to expose through discussion the falsehood and fallacies, to avert the evil by the processes of education, the remedy to be applied is more speech, not enforced silence.” Whitney v. California, 274 U.S. at 377, 47 S.Ct. at 649.
*208(2) The documents themselves are cited by the majority as constituting evidence that there was a clear and present danger of disruption. Schenck v. United States, 249 U.S. 47, 52, 39 S.Ct. 247, 63 L.Ed. 470 (1919). I believe that the language of the pamphlets is abrasive, abrupt, rude, possibly even false and inflammatory;3 however, Schenck requires an evidentiary showing of imminent disruption before such language can be considered a clear and present danger. In Chaplinsky v. New Hampshire, 315 U.S. 568, 62 S.Ct. 766, 86 L. Ed. 1031 (1942), the United States Supreme Court upheld a state statute which had been construed to limit public speaking where the speech directly tended to incite the listener to acts of violence. The Court stated:
“There are certain well-defined and narrowly limited classes of speech, the prevention and punishment of which have never been thought to raise any Constitutional problem. These include the lewd and obscene, the profane, the libelous, and the insulting or ‘fighting’ words — those which by their very utterance inflict injury or tend to incite an immediate breach of peace.” 315 U.S. at 571-572, 62 S.Ct. at 769.
While the documents distributed by the students were coarse in their political satire and hyperbole, there is no evidence that their nature was such as to “incite” or “cause a breach of peace by provoking the person addressed to acts of violence.” Indeed, there was no evidence of actual disruption or threat of disruption aside from the aborted “heckling veto” of 25 students the day after the distribution of the first pamphlet. Furthermore, the pamphlets’ abrasive language is confined to the preamble and concluding portions of a document otherwise advocating a set of students’ rights sanctioned by the prestigious American Association of University Professors. See Developments in the Law, Academic Freedom, 81 Harv. Law Rev. 1045, 1105-12 (1968). In fact, uncon-troverted testimony of the students at the District Court hearing established that the first pamphlet was written in angry response to an alleged incident of censorship of the student newspaper, that its purpose was to inform the students of actions of the University of which the writer and others were critical, to congeal student opinion in support of reform, to “bring [students] together, and then find interested students to run for campus offices * * * student body president * * * student senate.” The body of the first pamphlet considered such matters of topical concern to students as rights of free press for student publications, student participation in institutional government, and procedural standards in disciplinary proceedings. Similarly, the second pamphlet was motivated by topical campus considerations. The University considered disciplining one of the students in connection with the first pamphlet; and so, the second pamphlet was distributed “to inform the students about what had happened, and to help formulate a public opinion.” As one student disarmingly said in the District Court:
“This is quite a legitimate way of doing this, don’t you think?”
The majority points to only one passage that could be reasonably and logically construed (“is susceptible of” to quote the District Court) to mean that the writer was encouraging or advocating the same kind of conduct that had occurred at Columbia University in the Spring of 1968. /However, writing which may or may not be construed as “encouraging” unlawful activity does not constitute a “clear and present danger”, particularly when the entire context of the document concerns matters of topical student concern.yin Branden*209burg v. Ohio, 395 U.S. 444, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969), the United States Supreme Court reversed the conviction of a Ku Klux Klan leader under Ohio’s Criminal Syndicalism Statute, for “advocating] * * * the duty, necessity, or propriety” of crime, sabotage, violence, or unlawful methods of terrorism “as a means of accomplishing industrial or political reform,” to-wit:
“[T]he constitutional guarantees of free speech and free press do not permit a State to forbid or proscribe advocacy of the use of force or of law violation except where such advocacy is directed to inciting or producing imminent lawless action and is likely to incite or produce such action.” 395 U.S. at 447, 89 S.Ct. at 1829.
Given the topical character of the subject matter and the context of the time, place, and manner in which the pamphlets were distributed, even the single statement susceptible of being read as “encouraging” unlawful activity should only be regarded as “advocacy”, not “incitement”. These pamphlets were not distributed in any angry crowd or in the wake of prior disturbances, but on a campus of presumably tempered and rational students. Imminent lawless action, such as occurred at Columbia, was not a clear and present danger on the facts and evidence of this case.
II
In its second general ground the majority indicates that if the pamphleteer-ing of the students created a material and substantial interference with the normal activities of the University, then it was not privileged. Tinker v. Des Moines Independent Community School District, 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969). I agree.4
I cannot agree, however, that there is sufficient evidence in the record of the instant case to justify the conclusion that the pamphleteering created a probable or actual material and substantial interference with any of the normal activities of the University.
The majority, for reasons of its own, chose to analogize the facts of the instant case to those of Blackwell v. Issa-quena County Board of Education, 363 F.2d 749 (5th Cir.1966), in which there was a total breakdown of good order and discipline in the school's operations. I believe the evidentiary record of the instant case is strikingly analogous to that of Tinker in which the United States Supreme Court found the students’ conduct to be protected by the First Amendment.
The record in Tinker revealed no less disruption than does the record in the instant ease. In Tinker, the record revealed that “disputes” caused by 13-year-old Beth Tinker’s armband demonstration “practically wrecked” a lesson period in mathematics; that the armbands created dissension among the students, some of whom chose to tease the Tinker children, while others chose to protect them; and, finally, armband wearing in both the junior and senior high schools took the students’ minds off their classwork and directed them to thoughts about the highly emotional subject of the Vietnam War. Tinker v. Des Moines Independent Community School District, 393 U.S. at 517-518, 89 S.Ct. 733. Upon this kind of evidence, the *210United States Supreme Court held that there was no showing of an actual disruption; and that the “evidence” of a “specific showing” of an imminent material interference with school activities was insufficient to justify the administrators in curbing the First Amendment rights of the Tinker children. As in the instant case, the Des Moines School authorities indicated to the Court their belief that such armband demonstrations tended to undermine the confidence students hold in their teacher’s authority, and tended to involve the school in a subject matter discussion which may well be unpopular with the community-at-large.
On the other hand, in Blackwell, large numbers of students foisted buttons upon unwilling students; classroom sessions were halted by the parceling out of the SNCC buttons; several students deliberately absented themselves from their classes to dispense SNCC buttons to other students; and, in the words of Judge Gewin of the Fifth Circuit Court of Appeals, a “state of confusion” existed in which there resulted “a general breakdown of orderly discipline” throughout the school.
The record in the instant case, like that in Tinker, is devoid of the kind of “reprehensible conduct” present in Blackwell which Judge Gewin described as “inexorably tied to the wearing of the [SNCC] buttons.” All concerned in the present case plainly admitted that there was not a single instance of actual violence, disruption or interference with the rights of others.
Of course, there are allegations in the instant case of a deterioration of respect by students for teachers and of likely disapproval of the pamphlets by the parents of college age students. Similar allegations were made in Tinker and dismissed as speculative fears, because of a lack of a specific evidentiary showing of actual or imminent harmful effect of the requisite magnitude to proscribe otherwise protected speech. As the Court said in Tinker:
“In order for the State in the person of school officials to justify prohibition of a particular expression of opinion, it must be able to show that its action was caused by something more than a mere desire to avoid the discomfort and unpleasantness that always accompany an unpopular viewpoint. Certainly where there is no finding and no showing that engaging in the forbidden right would ‘materially and substantially interfere with the requirements of appropriate discipline in the operation of the school,’ the prohibition cannot be sustained.” 393 U.S. at 508-509, 89 S.Ct. at 738.
Although the record in this case does reveal that 25 students resented the pamphleteering of the Appellants, this reaction provided no basis for proscribing free speech.5 In Tinker the Court apparently found insubstantial in its effect on school activities and discipline the “comments, warnings by other students the poking fun at them [the Tinker children] as well as the counter “warning by an older football player that other nonprotesting students had better let them alone.” 393 U.S. at 517, 89 S.Ct. at 742.
Thus, an examination of the evidence in the record reveals that the instant case is almost indistinguishable on its facts from that of Tinker.6 If, in Tinker, the United States Supreme Court found the evidentiary record inadequate to support a finding of material and substantial interference with the normal *211operations of a junior and senior high school; then there is certainly insufficient evidence in the present record to support a finding of “material and substantial interference” in the more adult educational environment of a university campus.
Ill
In its third general ground, the majority indicates that university administrators have “inherent authority” to prescribe reasonable rules and regulations to prevent “false” and “inflammatory” expressions. Superficially, this regulatory power would seem to be an appropriate one to invest in expert university officials. See Goldberg v. Regents of University of California, 248 Cal.App.2d 867, 57 Cal.Rptr. 463 (1967).
In my opinion, however, the United States Supreme Court has found “inherent authorities” granted under such circumstances to be constitutionally deficient in two respects. First, one may not constitutionally conclude from the mere making of a false and inflammatory statement that it creates, in and of itself, the requisite substantive evil of material interference with the normal operations of a university which is necessary for the proscription of free speech. Second, an investment of discretionary authority to proscribe and to punish the making of false and inflammatory statements without a specific showing of a material interference with normal campus activities is unconstitutionally broad.
First, to say that false and inflammatory language — of itself — obviates the need to show probable or actual occurrence of material disruption in campus discipline or academic performance is to disregard the fundamental basis of the “clear and present danger” policy. As the United States Supreme Court noted in Dennis v. United States, 341 U.S. 494, 506-507, 71 S.Ct. 857, 95 L.Ed. 1137 (1951), the underlying purpose of the doctrine of “clear and present danger” is to prevent certain speech from being proscribed upon a “showing that there was no danger that the substantive evil would be brought about.”
In a spate of recent decisions, the United States Supreme Court has rejected the notion that an unlawful effect can be inferred from the face of a document which contains false and inflammatory language. Indeed, the Court has insisted upon a specific evidentiary showing of the prohibited effect before permitting proscription of speech. Thus, in Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L. Ed.2d 811 (1968), the United States Supreme Court overruled a dismissal of a teacher based on a presumption by the Board of Education that his “false” statements about the necessity of a school bond issue and the policies of his school administration were per se harmful to the operation of the schools. And in Brandenburg v. Ohio, 395 U.S. 444, 447, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969), the Court held that one could not presume that “encouragement” of unlawful conduct would reach the stage of incitement; and hence, a state statute had to be narrowly drawn so as to proscribe only the latter and . not the former. See also, Keyishian v. Board of Regents, 385 U.S. 589, 87 S.Ct. 675, 17 L.Ed.2d 629 (1967) (striking down teacher loyalty oath covering “seditious and treasonable” words or acts); Elf-brandt v. Russell, 384 U.S. 11, 86 S.Ct. 1238, 16 L.Ed.2d 321 (1966) (striking down a teacher loyalty oath which conclusively presumes that those who join a subversive organization share in its unlawful aims).7
*212Finally, in Tinker the Court held:
“In the absence of a specific showing * * * that * * * conduct would ‘materially and substantially interfere with the requirements of appropriate discipline in the operation of the school * * *. Burnside v. Byars, supra, 363 F.2d at 749, students are entitled to freedom of expression of their views.” 393 U.S. at 511, 89 S.Ct. at 739.
There can be no question of university officials’ power and responsibility to prescribe rules which are reasonably related to protection of the state’s interest in the university. Where expression is the proscribed subject matter, however Tinker, read in the context of Pickering, Brandenburg, Keyishian, and Elfbrandt, requires, as one element of the offense, an evidentiary showing of actual or probable material interference with the normal operation of the university.8
Second, even assuming that this were not so, the breadth of discretion given to campus officials is constitutionally impermissible. University authorities are given virtually unqualified discretion to choose which false and inflammatory statements will be punished, and which will not be punished, without being required to support such a choice with a showing of material interference with the normal activities of the university. Such unqualified discretion may well be utilized to condone abrasively asserted —but not officially approved — sentiments ; or what is worse, it may be used to suppress sentiments with which officials do not wish to contend.
The exercise of First Amendment rights can not depend upon whether an expression casts praise or obloquy upon matters or persons of public concern. I am of the opinion, from an evaluation of the whole record that had the students followed the same course of conduct and authored a document praising the present policies of the University administrators, and condemning the recommendations of the American Association of University Professors, no disciplinary action would have been taken.
This selective use of discretion to eliminate unflattering opinions of ones nominal superiors was a subject of concern to the United States Supreme Court in Pickering. In Pickering, the United States Supreme Court speculated that the real cause of Pickering’s dismissal was not any detriment to the school system from false statements made by Pickering, but the Board’s reaction to *213criticism of its own members.9 The Court observed:
“However, the only way in which the Board could conclude, absent any evidence of the actual effect of the letter, that the statements contained therein were per se detrimental to the interest of the schools was to equate the Board members’ own interests vuith that of the schools. * * * Such an accusation reflects rather a difference of opinion between Pickering and the Board as to the preferable manner of operating the school system, a difference of opinion that clearly concerns an issue of general public interest.” (Emphasis added) 391 U.S. at 571, 88 S.Ct. at 1736.
And in Tinker, the Court noted that in granting an official the discretion to proscribe free expression, care must be taken to assure that a “particular opinion” is not “singled out for prohibition.”
“In our system, students may not be regarded as closed-circuit recipients of only that which the State chooses to communicate. They may not be confined to that expression of those sentiments that are officially approved. * * * As Judge Gewin, speaking for the Fifth Circuit, said, school officials cannot suppress ‘expressions of feelings with which they do not wish to contend.’ Burnside v. Byars, supra, 363 F.2d at 749. Tinker, supra, 393 U.S. at 511, 89 S.Ct. at 739.
The policy underlying Pickering and Tinker is that limiting another’s expression — be it inflammatory or false — on the basis of the ideas it expresses is repugnant to our democratic institutions. Hence, the United States Supreme Court observed:
“In order to submerge the individual and develop ideal citizens, Sparta assembled the males at seven into barracks and intrusted their subsequent education and training to official guardians. Although such measures have been deliberately approved by men of great genius their ideas touching the relation between individual and state were wholly different from those upon which our constitutions rest; and it hardly will be affirmed that any Legislature could impose such restrictions upon the people of a state without doing violence to both letter and spirit of the Constitution.” Meyer v. Nebraska, 262 U.S. 390, 402, 43 S.Ct. 625, 627, 67 L.Ed. 1042, 29 A.L.R. 1446 (1923) (striking down in 1920 a state statute prohibiting the teaching of any language other than English when applied to the teaching of the German language to a child of ten years of age).
Absent a showing of material interference with school activities, it is constitutionally impermissible to give campus officials discretion so broad that there exists an almost irresistible invitation to censor those expressions personally offensive to them.
I would reverse the judgment of the District Court.

. However, the actual testimony of Dean Davis (Chairman of the Discipline Committee) and Dr. Culp (President of the University) was less damning than the District Court’s characterization of their testimony — to-wit, that the leaflets would “very probably” have a disruptive effect. Dean Davis stated at one point that the handouts “could conceivably” cause an eruption on campus; and he cited only his awareness that other students disagreed with the contents of the pamphlets and that Spring is the time of the year student discipline problems reach a crescendo. Dr. Culp was similarly unpersuasive in adducing evidence from which this Court could find that danger of a disruption was very probable;
“Q. Dr. Culp did you think that these handouts tended to disrupt the school program and interfere with the education of people who were concerned about acquiring an education?
“A. Yes, I had very definite fears that we might have serious consequences on the campus.
* * * Jíe *
“Q. Now let me ask you were there any disturbances or were there any threatened as far as your knowledge is concerned?
“A. I wouldn’t claim anything that happened as a disturbance really, nor would I classify it as a threat. Now I would have to say this, in talking to a number of students, there were suggestions of possible difficulty of great magnitude. I couldn’t truthfully say it was a threat as such.”


. Admittedly, there is some evidence that these documents were inflammatory on their face, calculated to arouse the resentment of some teachers and students, and — perhaps—even false. To the extent that such speech or conduct is unprotected activity it will be considered later in this dissent. Presently, I am concerned with the majority’s holding that *207there existed a clear and present danger of disruption on campus which could be nipped in the bud under the Schench standard.


. While the majority opinion characterizes reference to “chastity belts” and “crapping on their heads” as obscene, clearly the purported obscenity of the documents is not a ground of the majority opinion.
In any event, those references when read in the context of the “pamphlets as a whole” are not obscene. Roth v. United States, 354 U.S. 476, 77 S.Ct. 1304, 1 L. Ed.2d 1498 (1957).


. Campus officials must have the authority to handle day-to-day disciplinary problems and prevent any material interference with the normal activities of the institution. For example, students could be prohibited from speaking without permission in classrooms because such “free speech” would materially interfere with the rights of other students to learn and with the normal activity of teaching. Furthermore, such a proscription would not be aimed at prohibiting any particular expression, but rather would apply generally to speech in a classroom. Similarly plagerism or falsification of a scholarship application could well be proscribed because such “free expression” materially interferes with the educational standards of the institution, and prejudices the rights of other students in their educa-cational opportunities. Such a regulation, also, does not run into the danger of prohibiting any particular opinion.


. See Part I, supra.


. It is quite true that the Tinker record does not include allegations of false and inflammatory language. But the discussion of this Part fully considers all the alleged effects — actual and probable —of such statements; hence the conclusion that Tinker and the instant case are evidentiary analogues with regard to actual or probable effects of material interference — is correct. To the extent the majority opinion rests upon a finding that false and inflammatory language— in the absence of evidence of actual or probable material interference — is unlawful, see Part III, infra.


. A second line of cases — New York Times Co. v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686, and its progeny — inferentially challenge the constitutionality of concluding that the mere publishing of false and inflammatory statements creates a presumption that such language is, in fact, disruptive and may be proscribed. The New York Times rule holds that in matters of public interest, a state cannot authorize recovery for defamatory statements directed at a public official except when such statements are shown to have been made with *212“actual malice” — that is, either with knowledge of their falsity or with reckless disregard for their truth. See, Pickering v. Board of Education, supra, 391 U.S. at 573, 88 S.Ct. 1731, 20 L.Ed.2d 811. I have not discussed this line of cases because I do not believe that the majority opinion relies on a violation of the New York Times rule, rather it is relying on an “inherent authority” to punish statements which are false and inflammatory and calculated to arouse others without any showing of actual malice, knowledge of the falsity of the statements or reckless disregard of the truth on the part of the students.
If the majority opinion is relying on the New York Times rule to any extent, there is a total lack of evidence in the record to support the United States Supreme Court definition of “actual malice” stated above. Certainly, evidence that the students’ pamphlets were “calculated to arouse resentment” on the part of both teachers and students is not sufficient evidence to support a finding of actual malice. As the United States Supreme Court quoted from Cantwell v. Connecticut, 310 U.S. 296, 310, 60 S.Ct. 900, 906, 84 L.Ed. 1213, 128 A.L.R. 1352 (1940):
“To persuade others to his own point of view, the pleader, as we know, at times, resorts to exaggeration, to vilification of men who have been, or are, prominent in church or state, and even to false statement. But the people of this nation have ordained in the light of history, that, in spite of the probability of excesses and abuses, these liberties are, in the long view, essential to enlightened opinion and right conduct on the part of the citizens of a democracy.”


. See n. 4, supra.


. Among the stronger statements made by Pickering, “that’s [prior approval of letters written to public newspapers] the kind of totalitarianism teachers live in at the high school, and your children go to school in.” (Emphasis added) 391 U.S. at 576-577, 88 S.Ct. at 1739.